Order unanimously reversed on the law without costs and motion granted. Memorandum: County Court improvidently exercised its discretion in directing disclosure, pursuant to CPL 390.50 (2), of presentence reports prepared by the Department of Probation in juvenile delinquency and PINS proceedings (Family Ct Act § 351.1 [6]; § 750) and in a prior criminal proceeding in which petitioner was adjudicated a youthful offender (CPL 720.35 [2]). The affidavit in support of the ex parte application seeking disclosure made no factual showing sufficient to warrant overriding the cloak of confidentiality accorded presentence reports prepared for use in Family Court and youthful offender matters. Moreover, CPL 390.50 (1) does not authorize disclosure of a presentence report in a collateral proceeding discrete from the proceeding for which the report was initially prepared, even when requested by the attorney for the subject of the report.
Inasmuch as we have decided the propriety of the order appealed from on the merits, we do not reach the issue whether the application seeking disclosure pursuant to CPL 390.50 (1) must be on notice. (Appeal from order of Monroe County Court, Marks, J.—vacate prior order.) Present—Den-man, J. P., Boomer, Pine, Lawton and Davis, JJ.